     Case 1:19-cv-01389-GBD-SDA Document 139 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Akeel Abdul Jamiel,                                                      1/6/2021

                               Plaintiff,
                                                           1:19-cv-01389 (GBD) (SDA)
                   -against-
                                                           ORDER
 Maison Kayser@USA.com et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference today, during which only Defendants appeared, it is

hereby Ordered as follows:

       1. The deadline for the completion of discovery is extended until March 31, 2021.

       2. Plaintiff shall respond to Defendants’ August 28, 2020 deficiency letter (see 12/14/20

          Letter Motion, ECF No. 137, at 1) no later than January 15, 2021.

       3. If Plaintiff fails to respond to the deficiency letter by January 15, 2021, Defendants

          shall, no later than January 22, 2021, file a motion to compel. Any such motion shall

          include as an attachment all relevant discovery requests.

       Plaintiff is warned that failure to comply with Orders of the Court may result in the

imposition of sanctions up to and including a recommendation that this case be dismissed.
      Case 1:19-cv-01389-GBD-SDA Document 139 Filed 01/06/21 Page 2 of 2




       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff. In addition, a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               January 6, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
